Case 1:19-cv-00286-RJJ-PJG ECF No. 97, PageID.3053 Filed 04/02/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MELISSA BUCK; CHAD BUCK; and
SHAMBER FLORE; ST. VINCENT
CATHOLIC CHARITIES,                               No. 1:19-cv-00286

      Plaintiffs,                                 HON. ROBERT J. JONKER
v.
                                                  MAG. PHILLIP J. GREEN
ROBERT GORDON, in his official capacity as
the Director of the Michigan Department of
Health and Human Services; HERMAN                 STATE DEFENDANTS’ BRIEF
MCCALL, in his official capacity as the           IN OPPOSITION TO ST.
Executive Director of the Michigan Children’s     VINCENT CATHOLIC
Services Agency; DANA NESSEL, in her              CHARITIES’ MOTION TO
official capacity as Michigan Attorney General;   STAY PROCEEDINGS
ALEX AZAR, in his official capacity as
Secretary of Health and Human Services;
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

      Defendants.


Lori H. Windham                                   Toni L. Harris (P63111)
Attorney for Plaintiffs                           Elizabeth Husa Briggs (P73907)
The Becket Fund for Religious Liberty             Cassandra Drysdale-Crown
1200 New Hampshire Ave. NW, Ste. 700              (P64108)
Washington, DC 20036                              Neil Giovanatti (P82305)
(202) 955-0095                                    Attorneys for State Defendants
lwindham@becketlaw.org                            MI Dep’t of Attorney General
                                                  Health, Education & Family
                                                  Services Division
Christopher Alan Bates                            P.O. Box 30758
Attorney for Federal Defendants                   Lansing, MI 48909
U.S. Department of Justice                        (517) 335-7603
950 Pennsylvania Ave., NW                         GiovanattiN@michigan.gov
Washington, D.C. 20530
(202) 514-3307
christopher.a.bates@usdoj.gov
                                             /
Case 1:19-cv-00286-RJJ-PJG ECF No. 97, PageID.3054 Filed 04/02/20 Page 2 of 8




            STATE DEFENDANTS’ BRIEF IN IN OPPOSITION TO
                  ST. VINCENT CATHOLIC CHARITIES’
                   MOTION TO STAY PROCEEDINGS

      The parties are generally in agreement—this matter should be stayed. But

the parties differ on when and why the proceeding should be stayed.

      As to when, State Defendants believe this proceeding should be stayed

following a certification of questions of state law to the Michigan Supreme Court,

which could be dispositive in this proceeding. In contrast, Plaintiff St. Vincent

Catholic Charities (“St. Vincent”) contends this matter should be stayed pending the

United State Supreme Court’s decision in Fulton v. City of Philadelphia, a Third

Circuit appeal in an albeit similar, though not identical, matter. See Fulton v.

Philadelphia, 922 F.3d 140 (3d Cir. 2019), cert. granted, No. 19-123, 2020 WL

871694 (U.S. Feb. 24, 2020).

      As to why, this Court’s analysis of the present claims in granting a

preliminary injunction laid bare that questions of state law need to be determined

to ultimately resolve this case. (Dkt. 69, PageID.2507-09, 18-20, 23-24.) And while

the United States Supreme Court’s eventual decision in Fulton could be relevant to

this proceeding, until the Supreme Court issues its decision, it is unclear what

precedential effect, if any, Fulton would provide for this matter. And if Supreme

Court’s opinion in Fulton does not fully resolve all of the claims in this case,

certifying the question and waiting for the Michigan Supreme Court’s decision at

that point will certainly delay this case even further. Therefore, instead of staying

this case now and hypothesizing that an eventual decision in Fulton will resolve


                                           1
Case 1:19-cv-00286-RJJ-PJG ECF No. 97, PageID.3055 Filed 04/02/20 Page 3 of 8




this case, the Court should certify the state law questions to the Michigan Supreme

Court for their first interpretation of the relevant state statutes, which likely will

resolve this case.

      State Defendants accordingly oppose Plaintiff’s requested stay at this time.

If the Court first certifies the state law questions to the Michigan Supreme Court,

State Defendants would not oppose staying this proceeding pending both the

Michigan Supreme Court’s decision and the United States Supreme Court’s decision

in Fulton. Plaintiff would suffer no prejudice from such a stay as the preliminary

injunction would remain in place during the stay. And, after both high courts speak

in the respective cases, any state law questions could be resolved, as could some

federal questions, making a quick resolution of this matter likely.


I.    The Court should first grant State Defendants’ motion to certify and
      request the Michigan Supreme Court interpret M.C.L. §§ 722.124e
      and 722.124f before considering a stay based on Fulton.

      As set forth in State Defendants’ pending Motion to Request Certification to

the Michigan Supreme Court (PageID.2791-2815), interpretation of Mich. Comp.

Laws §§ 722.124e and 722.124f is highly relevant to resolving this case. If these

statutes permit a child placing agency (CPA) under contract with the State to refuse

to provide state-supervised children with contracted services that conflict with the

CPA’s sincerely held religious beliefs, it may obviate the need for this Court to

address St. Vincent’s constitutional claims and resolve the case. Thus, before

staying this matter pending Fulton, the Court should first request certification of




                                           2
Case 1:19-cv-00286-RJJ-PJG ECF No. 97, PageID.3056 Filed 04/02/20 Page 4 of 8




the interpretation of Mich. Comp. Laws §§ 722.124e and 722.124f to the Michigan

Supreme Court. 1


      A.     Fulton will not interpret Michigan state law.

      As Fulton is based on the City of Philadelphia’s policies and procedures

regarding child placing agencies, the United States Supreme Court’s eventual

decision in Fulton will not address Michigan’s state law relevant to this case. In

fact, this Court specifically distinguished the Third Circuit’s decision in Fulton in

part because Pennsylvania did not have a comparable statute related to a child

placing agency’s ability to choose whether to provide services based on its religious

beliefs. (Dkt. 69, PageID.2520 (“Nor was there any duly enacted public policy of the

State or municipality that aimed to protect the agency’s choice to the maximum

extent provided by law”.).) Thus, regardless of the United States Supreme Court’s

eventual decision in Fulton, this Court will still be left to wrestle with the

interpretation of Michigan’s state law, which no state court has had the opportunity

to consider and decide in the first instance.




1St. Vincent contends that this case should be stayed now because the Michigan
Department of Health and Human Services, the defendant in Dumont v. Gordon,
2:17-cv-13080 (E.D. Mich. Mar. 11, 2020), asked the Dumont court to stay that case
pending a decision in Fulton. However, there is neither a state law question nor a
motion to certify the question of statutory interpretation before the Dumont court.
Rather, the Dumonts have sought to reopen the case and enforce the settlement
agreement, i.e., a contract claim. Here, the interpretation of state law is front and
center, and State Defendants’ motion to certify remains pending before this Court.

                                            3
Case 1:19-cv-00286-RJJ-PJG ECF No. 97, PageID.3057 Filed 04/02/20 Page 5 of 8




      B.     Fulton might not provide any relevant guidance for this action.

      In its Opinion granting a preliminary injunction, this Court found that

Fulton is not an identical case. (Dkt. 69, PageID.2519-20.) Some distinguishing

factors between the cases, as determined by the Court, may ultimately render the

Supreme Court’s decision in Fulton irrelevant for precedential purposes of the

instant case. Principally relevant to this motion, as discussed above, the City of

Philadelphia did not have a state statute or city ordinance comparable to Mich.

Comp. Laws §§ 722.124e and 722.124f.

      In addition, and as this Court found, “in Fulton, the challenged practice was

an actual refusal to certify [foster and adoptive home], not a referral to some other

agency for an impartial evaluation” as St. Vincent has purported to refer same sex

and unmarried prospective foster and adoptive parents to other agencies. (Dkt. 69,

PageID.2520.) Given that this Court found that Fulton is distinguishable from the

instant matter in certain ways, it remains to be seen if the United States Supreme

Court’s decision would ultimately assist this Court in deciding this case. In

contrast, if the Michigan Supreme Court provides an interpretation of Mich. Comp.

Laws §§ 722.124e and 722.124f from a referral in this case, that court’s decision

would undoubtedly be instructive (and potentially dispositive as discussed in the

motion to certify), as it would be interpreting the state statutes directly relevant to

this case.




                                           4
Case 1:19-cv-00286-RJJ-PJG ECF No. 97, PageID.3058 Filed 04/02/20 Page 6 of 8




      C.     There is no reason to delay a request for certification of the
             state law questions while the Supreme Court considers Fulton,
             and a subsequent request for certification would only cause
             delay.

      Even if the Court were to consider staying this proceeding pending a decision

in Fulton, the Court should first request certification of the state law question to the

Michigan Supreme Court to avoid delay. If Fulton ultimately does not provide

relevant precedent, the Court may then need to interpret Michigan’s statute to

resolve this case on the merits. Given that the United States Supreme Court will

likely not issue a decision in Fulton until next term—approximately a year from

now, and potentially longer 2—there is no reason to wait to request certification of

the state law questions. If the state law questions are resolved by the Michigan

Supreme Court, and the United States Supreme Court resolves any relevant federal

questions of law, then the parties could reconvene once both Supreme Courts have

spoken and would likely have their answer for this case.


                     CONCLUSION AND RELIEF SOUGHT

      For the reasons stated above and in State Defendants’ motion to certify and

the brief in support, State Defendants respectfully request that this Court deny


2 As a result of the coronavirus outbreak, the United States Supreme Court
adjourned all oral arguments scheduled in March, the Supreme Court Building is
closed until further notice, and it is unclear when oral arguments or other court
activities will restart. These coronavirus related restrictions will likely delay a
decision in Fulton. Moreover, the parties in Fulton already requested, and were
granted, an extension of the briefing schedule, further prolonging the proceeding.
See U.S. Sup. Ct. Dkt. 19-123, entries dated Mach 17, 2020 (motion for extension of
time to file the briefs on the merits) and dated March 23, 2020 (order granting
motion).

                                           5
Case 1:19-cv-00286-RJJ-PJG ECF No. 97, PageID.3059 Filed 04/02/20 Page 7 of 8




Plaintiff’s request to stay this matter pending the United States Supreme Court’s

decision in Fulton and, instead, certify to the Michigan Supreme Court the proper

interpretation of 2015 PA 53, codified as Mich. Comp. Laws § 722.124e and

§ 722.124f.

                                             Respectfully submitted,

                                             Dana Nessel
                                             Attorney General


                                             /s/Neil Giovanatti
                                             Neil Giovanatti (P82305)
                                             Assistant Attorney General
                                             Attorney for State Defendants
                                             P. O. Box 30758
                                             Lansing, Michigan 48909
                                             (517) 335-7603
                                             giovanattin@michigan.gov

Dated: April 2, 2020




                                         6
Case 1:19-cv-00286-RJJ-PJG ECF No. 97, PageID.3060 Filed 04/02/20 Page 8 of 8




   CERTIFICATE OF COMPLIANCE WITH LOCAL CIVIL RULE 7.3(B)(I)

      I certify that the above brief is 1374 words in length including all headings,
footnotes, citations, and quotations. This brief was created using Microsoft Word.

                                       /s/ Neil Giovanatti
                                       Neil Giovanatti (P82305)
                                       Assistant Attorney General
                                       Michigan Dep’t of Attorney General
                                       Attorney for State Defendants



                          CERTIFICATE OF SERVICE

       I hereby certify that, on April 2, 2020, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send notification
of such to all represented parties, including Plaintiff’s counsel.


                                       /s/ Neil Giovanatti
                                       Neil Giovanatti (P82305)
                                       Assistant Attorney General
                                       Michigan Dep’t of Attorney General
                                       Attorney for State Defendants




                                          7
